237 F.2d 914
UNITED STATES of America, ex rel. Ruth DAWES, Petitioner-Appellant,v.FORRESTAL, Commandant of the Ninth Naval District, United States Navy, Respondent-Appellee.
No. 11732.
United States Court of Appeals Seventh Circuit.
October 30, 1956.

Walter T. Morey, Decatur, Ill., for appellant.
Robert Tieken, U. S. Atty., Nicholas G. Manos, Asst. U.S. Atty., Chicago, Ill., John Peter Lulinski, Asst. U. S. Atty., Chicago, Ill., of counsel, for appellee.
Before MAJOR, LINDLEY and SWAIM, Circuit Judges.
LINDLEY, Circuit Judge.


1
This is an appeal from an order denying a writ of habeas corpus. At the time of rendition of the district court's decision, petitioner was in the custody of the U. S. Navy awaiting a court martial trial. During the pendency of this appeal, petitioner was tried by court martial and sentenced to eighteen months at hard labor and a dishonorable discharge. However, upon review, this sentence was reduced to a bad conduct discharge and petitioner released from custody. As petitioner is no longer detained in custody, the cause is moot. Weber v. Squier, 315 U.S. 810, 62 S. Ct. 800, 86 L. Ed. 1209; Hawley v. United States, 10 Cir., 194 F.2d 52; United States v. Dixon, 8 Cir., 199 F.2d 753; Siercovich v. McDonald, 5 Cir., 193 F.2d 118; Murray v. Wedemeyer, 9 Cir., 179 F.2d 963; Factor v. Fox, 6 Cir., 175 F.2d 626; Bledsoe v. Johnston, 9 Cir., 164 F.2d 481; U. S. Code, Title 28, § 2241.


2
The appeal is dismissed.